
	
		II
		111th CONGRESS
		2d Session
		S. 3049
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 26, 2010
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To give shareholders a vote on executive
		  pay, to hold executives accountable for failure or fraud, to structure
		  executive pay to encourage the long-term viability of companies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate Executive Accountability Act
			 of 2010.
		2.Shareholder votes on executive pay
			(a)Shareholder votes on executive
			 paySection 14 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78n) is amended by adding at the end
			 the following new subsection:
				
					(i)Annual Shareholder Approval of Executive
				Compensation
						(1)Annual voteAny proxy or consent or authorization (the
				solicitation of which is subject to the rules of the Commission pursuant to
				subsection (a)) for an annual meeting of the shareholders to elect directors
				(or a special meeting in lieu of such meeting) where proxies are solicited in
				respect of any security registered under section 12 occurring on or after the
				date that is 6 months after the date on which final rules are issued under
				paragraph (4), shall provide for a separate shareholder vote to approve the
				compensation of executives as disclosed pursuant to the Commission's
				compensation disclosure rules for named executive officers (which disclosure
				shall include the compensation committee report, the compensation discussion
				and analysis, the compensation tables, and any related materials, to the extent
				required by such rules). The shareholder vote shall not be binding on the
				issuer or the board of directors and shall not be construed as overruling a
				decision by such board, nor to create or imply any additional fiduciary duty by
				such board, nor shall such vote be construed to restrict or limit the ability
				of shareholders to make proposals for inclusion in such proxy materials related
				to executive compensation.
						(2)Shareholder approval of golden parachute
				compensation
							(A)DisclosureIn any proxy or consent solicitation
				material (the solicitation of which is subject to the rules of the Commission
				pursuant to subsection (a)) for a meeting of the shareholders occurring on or
				after the date that is 6 months after the date on which final rules are issued
				under paragraph (4), at which shareholders are asked to approve an acquisition,
				merger, consolidation, or proposed sale or other disposition of all or
				substantially all the assets of an issuer, the person making such solicitation
				shall disclose in the proxy or consent solicitation material, in a clear and
				simple form in accordance with regulations to be promulgated by the Commission,
				any agreements or understandings that such person has with any named executive
				officers of such issuer (or of the acquiring issuer, if such issuer is not the
				acquiring issuer) concerning any type of compensation (whether present,
				deferred, or contingent) that is based on or otherwise relates to the
				acquisition, merger, consolidation, sale, or other disposition of all or
				substantially all of the assets of the issuer and the aggregate total of all
				such compensation that may (and the conditions upon which it may) be paid or
				become payable to or on behalf of such executive officer.
							(B)Shareholder approvalAny proxy or consent or authorization
				relating to the proxy or consent solicitation material containing the
				disclosure required by subparagraph (A) shall provide for a separate
				shareholder vote to approve such agreements or understandings and compensation
				as disclosed, unless such agreements or understandings have been subject to a
				shareholder vote under paragraph (1). A vote by the shareholders shall not be
				binding on the issuer or the board of directors of the issuer or the person
				making the solicitation and shall not be construed as overruling a decision by
				any such person or issuer, nor to create or imply any additional fiduciary duty
				by any such person or issuer.
							(3)Disclosure of votesEvery institutional investment manager
				subject to section 13(f) shall report at least annually how it voted on any
				shareholder vote pursuant to paragraph (1) or (2) of this section, unless such
				vote is otherwise required to be reported publicly by rule or regulation of the
				Commission.
						(4)RulemakingNot later than 6 months after the date of
				enactment of this Act, the Commission shall issue final rules to implement this
				subsection.
						.
			(b)Disclosure requirements
				(1)In generalThe Commission shall amend section 229.402
			 of title 17, Code of Federal Regulations, to require each issuer to disclose in
			 any filing of the issuer described in section 229.10(a) of title 17, Code of
			 Federal Regulations (or any successor thereto)—
					(A)the median of the annual total compensation
			 of all employees of the issuer, except the chief executive officer (or any
			 equivalent position) of the issuer;
					(B)the annual total compensation of the chief
			 executive officer (or any equivalent position) of the issuer; and
					(C)the ratio of the amount described in
			 paragraph (1) to the amount described in paragraph (2).
					(2)Total compensationFor purposes of this subsection, the total
			 compensation of an employee of an issuer shall be determined in accordance with
			 section 229.402(c)(2)(x) of title 17, Code of Federal Regulations, as in effect
			 on the day before the date of enactment of this Act.
				3.Executive accountability for failure or
			 fraud
			(a)Clawback
				(1)Securities Exchange Act of
			 1934Section 16 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78p) is amended by adding at the end
			 the following:
					
						(h)Clawback policy
							(1)Listing standardsThe Commission shall, by rule, direct the
				national securities exchanges and national securities associations to prohibit
				the listing of any security of an issuer that does not comply with the
				requirements of this subsection.
							(2)Recovery of fundsThe rules of the Commission under paragraph
				(1) shall require each issuer to develop and implement a policy providing that,
				in the event that the issuer is required to prepare an accounting restatement
				due to the material noncompliance of the issuer with any financial reporting
				requirement under the securities laws, the issuer shall—
								(A)recover from any current or former employee
				of the issuer who received incentive-based compensation (including stock
				options awarded as compensation) based on the erroneous data, an amount equal
				to the difference between the amount actually paid to the employee and the
				amount that would have been paid to the employee under the accounting
				restatement; and
								(B)disclose, together with the accounting
				restatement—
									(i)a list of any bonuses or stock sales by the
				employees of the issuer that are affected by the accounting restatement,
				including the amounts of such bonuses or stock sales; and
									(ii)the extent to which the employees of the
				issuer have repaid any amounts under subparagraph
				(A).
									.
				(2)Sarbanes-Oxley Act of 2002Section 304 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7243) is amended—
					(A)in subsection (a)—
						(i)in the matter preceding paragraph (1), by
			 striking , as a result of misconduct,;
						(ii)in paragraph (1), by striking
			 12-month and inserting 2-year; and
						(iii)in paragraph (2), by striking
			 12-month and inserting 2-year; and
						(B)by adding at the end the following:
						
							(c)Commencement of action by
				CommissionIf the chief
				executive officer or the chief financial officer of the issuer has not made a
				reimbursement required under this section before the expiration of the 90-day
				period beginning on the date on which the accounting restatement occurs, the
				Commission may commence an action on behalf of the issuer to recover any funds
				that the chief executive officer or the chief financial officer is required to
				reimburse under subsection (a).
							(d)Action by shareholders
								(1)In generalA shareholder of an issuer may commence an
				action on behalf of the issuer in any district court of the United States to
				recover any funds the chief executive officer or the chief financial officer is
				required to reimburse under subsection (a), if—
									(A)the Commission does not commence an action
				under subsection (c) before the expiration of the 120-day period following the
				date on which the accounting restatement occurs; and
									(B)the chief executive officer or the chief
				financial officer of the issuer has not made a reimbursement required under
				this section as of the date on which the action is commenced.
									(2)Stay of actionsIf more than 1 shareholder of an issuer
				commences an action under this subsection with respect to the same accounting
				restatement, a district court shall stay all actions commenced by the
				shareholders, except for the action commenced by the shareholder that owns the
				greatest number of shares of the
				issuer.
								.
					(b)Shareholder approval of severance
			 agreementsThe Securities
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after
			 section 10A the following:
				
					10B.Severance agreements tied to
				performance
						(a)Commission rules
							(1)In generalNot later than 270 days after the date of
				enactment of this subsection, the Commission shall, by rule, direct each
				national securities exchange and national securities association to prohibit
				the listing of any security of an issuer that is not in compliance with the
				requirements of any portion of subsection (b).
							(2)Opportunity to cureThe rules issued under paragraph (1) shall
				provide for appropriate procedures for an issuer to have an opportunity to cure
				any defects that would be the basis for such a prohibition before the
				imposition of such prohibition.
							(3)ConsiderationsThe rules issued under paragraph (1) shall
				be implemented with due regard for contracts in existence on the date of
				enactment of this subsection.
							(b)Severance agreements tied to
				performanceThe board of
				directors of an issuer, or a committee of such board of directors, may not
				enter into an agreement providing for severance payments to a senior executive
				officer who is terminated for cause, as determined by the board of
				directors.
						(c)Termination for causeFor purposes of this section, the term
				for cause, when used with respect to the termination of a senior
				executive officer of an issuer, means termination due to—
							(1)the willful and continued failure of the
				senior executive officer to perform substantially the duties of the senior
				executive officer with respect to the issuer, unless such failure is due to
				incapacity resulting from a physical or mental illness of the senior executive
				officer;
							(2)the willful unapproved absenteeism of the
				senior executive officer, unless such absenteeism is due to a temporary or
				permanent disability of the senior executive officer;
							(3)the senior executive officer willfully
				engaging in misconduct that the board of directors of the issuer reasonably
				believes does or may materially adversely affect the business or operations of
				the issuer;
							(4)a material breach of an employment
				agreement by the senior executive officer;
							(5)misconduct by the senior executive officer
				that is of such a serious or substantial nature that a reasonable likelihood
				exists that the misconduct would materially injure the reputation of the issuer
				or a subsidiary of the issuer if the senior executive officer were to remain
				employed by the issuer;
							(6)harassment or discrimination by the senior
				executive officer against the employees, customers, or vendors of the issuer,
				in violation of the policies of the issuer;
							(7)the misappropriation of funds or assets of
				the issuer by the senior executive officer for personal use;
							(8)the willful violation of the policies or
				standards of business conduct of the issuer, as determined in good faith by the
				board of directors of the issuer;
							(9)the disclosure of confidential information
				by the senior executive officer in violation of the written policies of the
				issuer that is demonstrably injurious to the issuer;
							(10)the conviction of the senior executive
				officer for, or a plea of guilty or nolo contendere made by the senior
				executive officer to, a charge of commission of a felony; or
							(11)any other action that the board of
				directors of the issuer determines is detrimental or injurious to the issuer or
				the shareholders of the
				issuer.
							.
			4.Limitations on equity compensation of
			 executive officersSection 16
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78p) is amended by adding at
			 the end the following:
			
				(j)Equity compensation of executive
				officers
					(1)DefinitionsFor purposes of this subsection—
						(A)the term award of equity
				compensation means an award of share-based compensation; and
						(B)the term executive officer has
				the same meaning as in section 240.3b–7 of title 17, Code of Federal
				Regulations, or any successor thereto.
						(2)Listing standardsThe Commission shall, by rule, direct each
				national securities exchange and registered securities association to prohibit
				the listing of any security of an issuer that does not comply with the
				requirements of this subsection.
					(3)Limitations on equity compensation of
				executive officersThe rules
				of the Commission under paragraph (2) shall prohibit an executive officer or
				member of the board of directors of an issuer who receives an award of equity
				compensation from selling more than—
						(A)20 percent of the shares that the executive
				officer or member of the board of directors is entitled to receive during the
				first year following the vesting of the award;
						(B)40 percent of the shares that the executive
				officer or member of the board of directors is entitled to receive during the
				second year following the vesting of the award, less any shares sold under
				subparagraph (A);
						(C)60 percent of the shares that the executive
				officer or member of the board of directors is entitled to receive during the
				third year following the vesting of the award, less any shares sold under
				subparagraphs (A) and (B); and
						(D)80 percent of the shares that the executive
				officer or member of the board of directors is entitled to receive during the
				fourth year following the vesting of the award, less any shares sold under
				subparagraphs (A) through (C).
						(4)VestingFor purposes of this subsection, an award
				of equity compensation vests on the date on which the right of the individual
				who receives the award to receive or retain shares under the award is no longer
				contingent on satisfaction of a condition relating to the service or
				performance of the
				individual.
					.
		
